Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0255803 to Delnick (“Delnick”), U.S. patent Application Publication No. 2015/0147611 to Cipriano (“Cipriano”) and U.S. Patent Application Publication No. 2015/0044539 to Li (“Li”).  Regarding claims 1-4, Delnick discloses a mediated redox flow battery system comprising two half-cell reaction chambers, cathode and anode, separated from one another by a separator.  Delnick at paragraph [0021].  Focusing on the anode side of the system, an electrolyte solution comprising a mediator is circulated between the reaction chamber (4) and anode container (10) via an anode pump (14).  Id. at paragraphs [0023] and [0025].  The anode reaction chamber includes a Id. at paragraph [0021].  The liquid electrolyte includes lithium ions therein and at least in some embodiments is THF (i.e., non-aqueous).  Id.  at paragraphs [0031] and [0045].  Applying these structures to the claim language, anode electrolyte corresponds to the recited first liquid containing lithium, the anode mediator corresponds to the recited first redox material, the anode container corresponds to the recited first chamber, the anode current collector corresponds to the recited first electrode, the separator corresponds to the recited isolation unit, and the cathode current collector corresponds to the recited second electrode.
Regarding the recited first circulation mechanism, Delnick discloses an anode pump is used to circulate the liquid between the anode reaction chamber and anode container, but is silent regarding a magnetically driven pump specifically.  Nonetheless, magnetically driven pumps including an impeller (and inherently a case having an inner surface) were common means of achieving such circulation in flow battery systems and thus their use in Delnick is considered to be nothing more than the obvious use of a commonly known circulation pump for its intended purpose to achieve a predictable result.  Cipriano at paragraph [0012]; MPEP 2143(I)(B).
Regarding the material from which an inner surface of the pump casing and the pump’s impellar surface are fabricated, Li discloses that polyethylene and polypropylyene are appropriate materials to use in making battery components that are to be in contact with lithium ion electrolyte because they are anti-corrosive to such solutions.  Li at paragraph [0030]. Thus, the person of ordinary skill in the art at the time of invention would have had reason to make the portions of the magnetic pump, including an inner case surface and impeller, that are or may potentially be in contact with a lithium ion electrolyte, should be made of polyethylene or polypropylene because they are anti-corrosive with respect to the lithium ion electrolyte solution used in the battery of Delnick. 
Further regarding claim 5 the redox material includes a first and second arene.
Id. at paragraph [0025].  The active material releases lithium ion when reacting with the mediator.  Id. at paragraph [0045].
Further regarding claims 8-10, the first arene of the mediator acts as a charge mediator during the charging cycle, where it is reduced at the anode current collector and the reduced back to its original form by coming into contact with the active material, which includes stored lithium.  The second arene acts as a discharge mediator and during discharge is reduced by the active material which releases lithium ions during the process, and is then oxidized back to its parent form by the anode current collector.  Id. at paragraph [0045].  This is all accomplished by ensuring at that the first arene has an equilibrium potential below that of the active material and that the second arene has an equilibrium potential above that of the active material.  Id. at paragraph [0031].
Further regarding claim 11, the first arene may be selected from biphenyl or polyarenese including anthracene, etc.  Id. at paragraph [0041].
Further regarding claim 12, the second arene may be selected from substituted phenyl structures, including propiophenone, butyrophenone, and valerophneone.  Id.
Further regarding claim 13, as noted above, THF which is an ether, is used as solvent in a working embodiment.
Further regarding claims 15, 16, and 19, the cathode side of Delnick is similar to the anode side, including a cathode reaction chamber holding the cathode current collector, a cathode container filled with cathode active material, and a second nonaqueous solvent including lithium ions and a second mediator circulating between the container and reaction chamber by a pump.  Delnick at paragraph [0021].  The separator ensures that the first and second liquids are isolated from one another and only lithium or counter ions may pass therethrough.  Id.  at paragraph [0007].  In the cathode, the opposite, corresponding reaction occurs during charge, where the mediator is oxidized at the cathode current Id. at paragraph [0032].  On discharge, the mediator is reduced at the cathode current collector and oxidized when in contact with the cathode active material where the lithium is reabsorbed into the active material.  Id.
Claim 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick, Cipriano, Li as applied above and further over U.S. Patent Application Publication No. 2011/0189520 to Carter (“Carter”).  Regarding claim 14, Delnick is silent regarding the use of graphite as the anode active material.  Nonetheless, Delnick is clear that solid, lithium storing materials may be used as anode active material.  Graphite is another common solid anode active material commonly used in lithium redox flow battery systems.  Carter at paragraph [0134].  Accordingly, substitution of graphite for the anode active material of Delnick is considered to be nothing more than the obvious use of a common alternative material for its intended purpose to achieve a predictable result.  MPEP 2143(I)(B).
Similarly, Delnick is silent regarding use of lithium iron phosphate as cathode active material, though it is clear that a solid, lithium storing material may be used as the cathode active material.  Lithium iron phosphate is a common solid cathode active material used in redox flow battery systems and thus would have been an obvious choice for use in Delnick for reasons similar to those stated above.  Carter at paragraph [0184].
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although the prior art discloses the use of tetrathiafulvalene-modified polystyrene for incorporation into a solid electrode material as part of a flow battery, the prior art is silent regarding the use of tetrathiafulvalene as a shuttle mediator in a flowing liquid electrolyte.  See, e.g., U.S. Patent Application Publication No. 2014/0030623 at paragraph [0191].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/               Examiner, Art Unit 1727